UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
RAMEL THOMPSON,
                                                                 NOT FOR PUBLICATION
                                   Plaintiff,

         -against-                                               MEMORANDUM & ORDER
                                                                  19-CV-4743 (PKC) (LB)
C.O. SNORTLAND, C.O. GILMARTIN,
C.O. PAPKA, and C.O. MAHAMADEO,

                                    Defendants.
-------------------------------------------------------------X
PAMELA K. CHEN, United States District Judge:

         On August 26, 2019, Plaintiff Ramel Thompson, currently incarcerated at Great Meadow

Correctional Facility, filed this pro se action pursuant to 42 U.S.C. § 1983 (“§ 1983”). The Court

grants Plaintiff’s request to proceed in forma pauperis, and directs Plaintiff to file an amended

complaint within forty-five (45) days from the date of this Memorandum and Order, as set forth

below.

                                                BACKGROUND

         Plaintiff alleges that, on May 28, 2019, while incarcerated at the Nassau County

Correctional Center (“NCCC”), Defendant C.O. Snortland, 1 a correctional officer at NCCC,

“unlocked all inmate cell doors,” knowing “the danger this presents to those inmates who choose

to remain in their cell[, given that] . . . many of the inmates on the block are there for extremely

violent crimes.” (Compl., Dkt. 1, at 6.) Plaintiff alleges that C.O. Snortland’s actions enabled an

inmate to enter Plaintiff’s cell and attack him. (Id. at 6–7.) Plaintiff further alleges that he


         1
       This Defendant is also identified in the complaint as “Snorkland.” (See Complaint
(“Compl.”), Dkt. 1, at 7.)


                                                        1
sustained “severe lacerations” to his right leg, but when he sought help, neither C.O. Snortland nor

any other correctional officer were “on watch” to assist Plaintiff. (Id. at 7.) After waiting about

twenty minutes, “Defendant [C.O.] Pepka 2 and other C.O.’s came to the assistance of the Plaintiff

and shortly thereafter Plaintiff was transported to Nassau County University Medical Center where

Plaintiff was treated for Plaintiff’s wounds.” (Id.) Plaintiff seeks $300,000 in compensatory

damages and the costs related to future medical and physical therapy treatments. (Id. at 3.)

                                    STANDARD OF REVIEW

       At the pleadings stage of the proceeding, the Court must assume the truth of “all well-

pleaded, non-conclusory factual allegations” in the complaint. Kiobel v. Royal Dutch Petroleum

Co., 621 F.3d 111, 124 (2d Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A

complaint must plead sufficient facts to “state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained in the

complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S.

at 678. Because pro se complaints are held to less stringent standards than pleadings drafted by

attorneys, the Court reads a plaintiff’s pro se complaint liberally, interpreting it to raise the

strongest arguments it suggests. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d

Cir. 2009) (noting that even after Twombly, the Court “remain[s] obligated to construe a pro se

complaint liberally”).




       2
           This Defendant is also identified in the complaint as “Papka.” (See Compl., Dkt. 1, at 1,
3.)

                                                  2
       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A, a district court

“shall review, before docketing, if feasible or, in any event, as soon as practicable after docketing,

a complaint in a civil action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity.” 28 U.S.C. § 1915A. Upon review, a district court shall

dismiss a prisoner’s complaint sua sponte if the complaint is “(1) frivolous, malicious, or fails to

state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant who

is immune from such relief.” Id.; Liner v. Goord, 196 F.3d 132, 134 n.1 (2d Cir. 1999) (noting

that under the PLRA, sua sponte dismissal of frivolous prisoner complaints is not only permitted

but mandatory). Similarly, pursuant to the in forma pauperis statute, the Court must dismiss a

complaint if any of the same grounds apply. 28 U.S.C. § 1915(e)(2)(B). Courts generally should

not dismiss a pro se complaint without granting the plaintiff leave to amend if a valid claim could

be stated. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

                                          DISCUSSION

       Section 1983 provides that

       [e]very person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . subjects, or causes to be subjected, any citizen of the United
       States . . . to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured . . . .

42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive rights, but a method for

vindicating federal rights elsewhere conferred by those parts of the United States Constitution and

federal statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); Thomas v.

Roach, 165 F.3d 137, 142 (2d Cir. 1999). In order to state a § 1983 claim, a plaintiff must allege

two essential elements. First, the conduct challenged must have been “committed by a person

acting under color of state law.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting

                                                  3
Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan,

526 U.S. 40, 50 (1999) (“[T]he under-color-of-state-law element of § 1983 excludes from its reach

merely private conduct, no matter how discriminatory or wrongful.”) (internal quotation marks

and citation omitted). Second, “the conduct complained of must have deprived a person of rights,

privileges or immunities secured by the Constitution or laws of the United States.” Id.; see also

Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999). Furthermore, a plaintiff must allege the

defendant’s direct or personal involvement in the alleged constitutional deprivation. Farid v.

Ellen, 593 F.3d 233, 249 (2d Cir. 2010) (“It is well-settled in this Circuit that personal involvement

of defendants in alleged constitutional deprivations is a prerequisite to an award of damages under

§ 1983.”).

        Here, Plaintiff fails to make any allegations against Defendants C.O.s Gilmartin and

Mahamadeo. Plaintiff also fails to allege any facts to suggest that Defendant C.O. Papka had any

direct involvement with, knowledge of, or responsibility for the alleged deprivation of Plaintiff’s

civil rights.   Rather, Plaintiff only makes allegations against C.O. Snortland, namely, that

Snortland unlocked all of inmates’ cell doors, knowing that this action could result in harm to some

inmates, and that Plaintiff, in fact, was harmed as a consequence. Because a § 1983 complaint that

does not allege the personal involvement of a defendant fails as a matter of law as to that defendant,

Sealey v. Giltner, 116 F.3d 47, 51 (2d Cir. 1997); see also Johnson v. Barney, 360 F. App’x 199,

201 (2d Cir. 2010) (summary order), Plaintiff’s claims against Defendants C.O.s Gilmartin,

Mahamadeo, and Papka cannot stand, as currently pleaded, pursuant to 28 U.S.C. §§ 1915A and

1915(e)(2)(B), but his claim against Defendant C.O. Snortland is sufficiently pled.

                                              CONCLUSION

        For the reasons stated, the complaint shall proceed as to Defendant C.O. Snortland, but is

dismissed as to Defendants C.O.s Gilmartin, Mahamadeo, and Papka, for failure to state a claim
                                                  4
pursuant to 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B). However, in light of Plaintiff’s pro se

status, the Court grants him leave to file an amended complaint to allege, if applicable, the personal

involvement of Defendants C.O.s Gilmartin, Mahamadeo, and Papka in the events that occurred

on May 28, 2019 at Nassau County Correctional Center.

       If Plaintiff elects to file an amended complaint, it shall be captioned “AMENDED

COMPLAINT” and bear the same docket number as this Order, 2:19-CV-4743 (PKC) (LB), and

must be filed within forty-five (45) days from the entry of this Memorandum and Order. Plaintiff

must provide facts to support a claim against each defendant named in the amended complaint,

including the date and location of the events at issue, a description of what each defendant did or

failed to do, and the relief requested.

       The amended complaint shall replace the original complaint. That is, the amended

complaint must stand on its own without reference to the original complaint. All of the allegations

with regard to Defendant C.O. Snortland should be included in the amended complaint. No

summons shall issue at this time and all further proceedings shall be stayed for 45 days or until

Plaintiff files an amended complaint, whichever is earlier. If submitted, the amended complaint

will be reviewed for compliance with this Memorandum and Order and for sufficiency under 28

U.S.C. §§ 1915A(b) and 1915(e)(2)(B).

       If Plaintiff does not file an amended complaint within the time allowed, the complaint will

only proceed as to Defendant C.O. Snortland. The Court notes that, at this time, it is not ordering

the Clerk of Court to prepare a summons against Defendant C.O. Snortland, nor ordering the

United States Marshals Service to serve the Summons and Complaint. This is to conserve the

Court’s resources. The Court shall direct both of those tasks following the deadline for Plaintiff

to file an amended complaint.

                                                  5
       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

                                            SO ORDERED.


                                            ____________________________________
                                            PAMELA K. CHEN
                                            United States District Judge
Dated: October 10, 2019
       Brooklyn, New York




                                               6
